Exhibit 10.23

Amendment to Don L. Blankenship’s

Special Successor and Development Retention Program

This Amendment to Don L. Blankenship’s Special Successor and Development
Retention Program entered into in or about September, 1998 by and between Fluor
Corporation (the “Company”) and Don L. Blankenship (“Blankenship”) pursuant to
which Blankenship is entitled to receive certain Sprigg, West Virginia property
described therein by transfer of title to the house, garages and storage
building, etc., free from income tax (the “House” benefit) is entered into on
December 23, 2008 and is effective January 1, 2009 and provides as follows:

1. The House benefit will not be paid until Blankenship’s separation from
service with the Company and its affiliates for purposes of Section 409A of the
Internal Revenue Code (“IRC”) and, if he is a specified employee for IRC
Section 409A purposes (i.e., a key employee of a publicly traded corporation) at
the date of his separation from service, the payment will be delayed for 6
months as required by IRC Section 409A.

2. If Blankenship is a specified employee for IRC Section 409A purposes (i.e., a
key employee of a publicly traded corporation) at the date of his separation
from service and the payment is delayed for 6 months, then either
(i) Blankenship will vacate and not use the property for the 6 month delay
period or (ii) (A) Blankenship will pay to the Company the fair rental value of
the property monthly at the beginning of each month in the 6 month delay period
and (B) on the first day after the 6 month delay period, the Company will pay to
Blankenship the amount of rent he paid to the Company for the 6 month delay
period (the “Rent” benefit) and will gross-up the payment in order to make
Blankenship whole for any taxes he incurs in connection with the Rent benefit on
the same basis as the tax gross-up payment for the House benefit.

3. The ability of the CEO and Compensation Committee to accelerate payment of
the House benefit is eliminated, if no acceleration is agreed to before
January 1, 2009 (provided that payment of the House benefit in connection with
any acceleration shall not occur before January 1, 2009).

4. The tax gross-up payment needed to make the House benefit and Rent benefit
free of income taxes will be made when the taxes are due (by withholding and/or
direct payment by Blankenship, as applicable) but in no event later than the end
of the calendar year following the calendar year Blankenship remits the taxes
being grossed up to the appropriate governmental authority.

5. The foregoing revisions shall not operate to accelerate any payment of the
House benefit or any gross-up or other payment into 2008 which would otherwise
be paid after 2008 and shall not operate to defer any payment of the House
benefit or any gross-up or other payment to a year later than 2008 which would
otherwise be paid in 2008.

6. The parties acknowledge that the Company is now Massey Energy Company.

 

Agreed by:    Agreed by:

/s/ John M. Poma

  

/s/ Don L. Blankenship

For Massey Energy Company    Don L. Blankenship (formerly Fluor Corporation)   
Title:   